Citation Nr: 1512795	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches evaluated at noncompensable from the onset of the appeal to August 25, 2011, and currently evaluated as 30 percent disabling from August 25, 2011 to present.

2.  Entitlement to an increased rating for lumbosacral strain with osteophytosis currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to November 2006 in the United States Army, with combat duties.  

This matter comes before the Board of Veterans Appeals (the Board) on appeal from rating decisions from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina.  A January 2007 rating decision granted service connection for a headache disorder at noncompensable, and lumbosacral strain with osteophytosis at 10 percent disabling, both from December 2006.  An April 2007 rating decision denied service connection for a hearing loss disability.  The Veteran filed a Notice of Disagreement in regard to the above claims in December 2007.  

An April 2012 rating decision of the Decatur, Georgia RO granted the Veteran a 30 rating for his migraine disability from August 2011.  This partial allowance has created "staged" ratings and does not constitute a full grant of the benefits sought on appeal.  Accordingly, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed the Veteran's paper claims file as well as his Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's headache disability did not result in prostrating attacks prior to August 25, 2011.  The Veteran's migraines did not result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability from August 25, 2011 to present.

2.  Throughout the entire appeal period, the Veteran's lumbosacral strain with osteophytosis disability was not characterized by ankylosis, forward flexion of the thoracolumbar spine 30 degrees or less, or forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There were no incapacitating episodes necessitating bed rest prescribed by a physician.

3.  The Veteran's service-connected migraine and lumbosacral strain with osteophytosis disabilities have not presented an exceptional or unusual disability picture. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of noncompensable from the onset of the appeal period to August 25, 2011, for the Veteran's headache/migraine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 8100 (2014).

2.  The criteria for an evaluation in excess of 30 percent from August 25, 2011, for the Veteran's headache/migraine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 8100 (2014).


3.  The criteria for an evaluation in excess of 10 percent for lumbosacral strain with osteophytosis disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).

4.  Application of the extraschedular rating provisions is not warranted in this case for either disability.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for increased rating, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

An October 2006 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  It also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in August 2011 and October 2006.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54


III.  Migraine Disability

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under these criteria a 50 percent disability rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over last several months is rated as 10 percent.  Finally, less frequent attacks are rated as noncompensable.  

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The evidence of record consists of two VA examinations.  The Veteran appeared for a VA examination in October 2006.  He complained of throbbing, frontal headaches that occurred throughout his military career without treatment.  The episodes lasted two to three hours and occasionally involved dizziness.  He reported no nausea or vomiting, no intolerance to light or sounds and scatoma, and no eye symptoms or blurred vision.  He reported he had not lost time from work as a result of the headaches.  The examiner diagnosed headache disorder, and noted headaches on a monthly basis, without prostrating attacks.  The findings of this examination do not show that the Veteran's headaches resulted in characteristic prostrating attacks averaging at least one every two months over last several months.  Accordingly, this examination report does not support a compensable rating for the Veteran's headaches prior to August 25, 2011.  

In April 2011, the Veteran indicated that his headaches increased in frequency and severity.  Thereafter, he appeared for another VA examination on August 25, 2011.  The Veteran reported pulsating, severe headaches.  When they occur, the Veteran reported having to cease activity and stay in bed.  His pain level was 9 out of 10.  The headaches occurred once weekly and lasted 6 hours.  The Veteran reported reduced ability to concentrate during flare-ups but no specific symptoms.  The examiner changed the diagnosis to migraine headaches.  There is no indication that the Veteran's employment was affected as a result of his headaches.  
While the August 2011 supports a 30 percent disability evaluation as it is the first evidence of record showing that the Veteran's headaches result in prostrating attacks averaging once a month over the last several months, a rating in excess of 30 percent is not warranted for this period as the record does not show that these headaches are productive of severe economic inadaptability as contemplated by a higher rating.  In this regard, the evidence of record supports that the Veteran has maintained employment consistently and is not economically impaired due to his headache disability.  On the contrary, the August 2011 examiner observed that the Veteran's disabilities did not affect his usual occupation.  Moreover, in September 2011, the Veteran reported working for the past 5 years as a safety instructor, losing two months of work in September 2010 for an unrelated surgery. 

The Board finds that the Veteran is competent to describe his headache symptoms and that he is mostly credible in his statements.  However, the evidence prior to August 25, 2011 has not shown that the Veteran has prostrating attacks with a frequency of one every two months and the evidence from August 25, 2011, does not show that the Veteran's headaches resulted in severe economic inadaptability.  In light of the foregoing, the Board concludes that the criteria for a compensable rating for the Veteran's service connected headaches prior to August 25, 2011, and a rating in excess of 30 percent for the Veteran's service connected headaches from August 25, 2011 are not met.  There is no doubt to resolve.  Gilbert, supra.

The Board has also considered the appropriateness of the application of an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321; however, for the reasons discussed below, finds that such consideration is not warranted in relation to the Veteran's headaches.  

IV.  Low Back Disability

The Veteran seeks a rating in excess of 10 percent for his low back disability. 

In determining the degree of limitation of motion for musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The Veteran's lumbar spine disability has evaluated under the general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula (with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease is rated as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar (50 percent); 

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine (40 percent);

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height (10 percent)

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees. The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012). 

Again, the evidence of record consists of two VA examinations.  The Veteran appeared for a VA examination in October 2006, in which the Veteran was diagnosed with lumbosacral strain.  X-rays revealed borderline accentuation of the lordotic curve with anterior osteophytosis at T-12, L4 and L5.  The examiner found the Veteran's spine straight with no spasm.  The examiner found no functional limitations.  The Veteran had normal gait.  The examiner noted that upon standing, there was evidence of a very slight curve to the right, but did not note this rose to the level of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Range of motion was recorded as follows:

Active and passive flexion was to 75 degrees (out of 90 degrees) with motion limited by stiffness with no weakness or fatigability; 

Active extension active was to 12 degrees and passive extension was to 20 degrees (out of 30 degrees) with motion limited by pain at 12 degrees with pain on repetitive motion; 

Active and passive left lateral flexion was to 37 (out of 30 degrees);  

Active right lateral flexion was to 25 degrees and passive right lateral flexion was to 27 degrees (out of 30 degrees) with some limitation by pain and pain on repetitive motions;

Active left rotation was to 40 degrees and passive left rotation was to 43 degrees; and 

Active right rotation was to 45 degrees and passive right rotation was to 48 degrees.  

The Veteran appeared for a VA examination in August 2011.  In regard to the thoracolumbar spine, the Veteran's flexion was at 0-90 and extension at 0-30, and the Veteran reported pain at 90 degrees of flexion and at 30 degrees of extension.  The examiner found no evidence of ankylosis, radiating pain on movement, muscle spasm, tenderness, guarding of movement, weakness, or atrophy in the limbs.  The examination revealed normal muscle tone and musculature.  The examiner remarked that for the established diagnosis of lumbosacral strain, there was no change in diagnosis.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  There is no indication that the Veteran suffers, or has suffered for the pendency of this appeal, from incapacitating episodes as due to his low back condition.  As such, this criterion does not apply.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve. 38 C.F.R. § 4.124a.  The Board notes that the Veteran is service connected for right and left lower extremity sciatic nerve sensory deficit, associated with his lumbosacral strain with osteophytosis, at a rating of 20 percent from April 2011, the onset of this diagnosis.  As such, the Board does not consider paralysis of the sciatic nerve while rating the Veteran's low back condition, as it would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

The Board accepts that the Veteran reports pain in his lower back.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion or the functional equivalent of limitation of flexion required to warrant the next higher evaluation pendency of the appeal.  As such, the Board finds that the currently assigned evaluation is appropriate for the Veteran's low back disability.

In sum, the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's lumbosacral strain with osteophytosis. 

V.  Extraschedular Considerations

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign ratings higher than those indicated above for his migraine and lower back disabilities.  Finally, the Board finds that additional staged ratings are inapplicable here.  See Hart, 21 Vet. App. at 505.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected migraine and low back disabilities.  A comparison between the level of severity and symptomatology of the Veteran's migraine and low back disabilities and the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the timeframes on appeal.  The Veteran reports prostrating migraine attacks which do not interfere with his employment, and low back pain.  As discussed above, the current ratings assigned are adequate to fully compensate the Veteran for his symptoms related to these disabilities.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his migraine and low back disabilities.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

1.  Entitlement to an increased rating for migraine headaches evaluated at noncompensable from the onset of the appeal to August 2011, and currently evaluated as 30 percent disabling from August 2011 to present, is denied.

2.  Entitlement to an increased rating for lumbosacral strain with osteophytosis currently evaluated as 10 percent disabling is denied.


REMAND

The record does not support that the Veteran has a current bilateral hearing loss disability as described in 38 C.F.R. § 3.385.

The Veteran appeared for a VA examination in March 2007, which results showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
Average
Left:
(decibel)
10
5
5
0
10
5
Right:
(decibel)
0
5
0
0
10
4

Speech recognition ability of 100 percent in each ear.  The examiner indicated that the Veteran had normal hearing, bilaterally. 

Service connection is not available without a present disability.  Notwithstanding, in his December 2007 Notice of Disagreement, the Veteran indicated that he was given a hearing aid, in part, to improve his hearing.  In December 2009, the Veteran indicated several conditions, including hearing loss, "continue to worsen."  

The Board further notes that the Veteran's Service Treatment Records show possible evidence of hearing loss.  On several in-service audiological examinations, the Veteran's hearing in decibels exceeded 20 decibels.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In addition, in June 2006, the Veteran reported gradual hearing loss.

In light of this evidence, and the Veteran's combat experience, the Board finds that the Veteran should be afforded a new VA examination to assess whether the Veteran has a current hearing loss disability and the nature and etiology of his any claimed bilateral hearing loss.
    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's claimed bilateral hearing loss.

The claims file and any pertinent evidence in Virtual VA should be made available to and reviewed by the examiner, a history should be elicited from the Veteran, and needed audiological studies should be performed, including dictating objective testing (Maryland CNC and pure tone threshold testing).

Then, the examiner should offer an opinion as to whether and to what extent the Veteran suffers from a bilateral hearing loss disability which was incurred in, aggravated by, or otherwise more likely than not (greater than 50 percent probability) etiologically related to the Veteran's active service.

Particular attention is invited to the Veteran's statement that he was given and currently is using a hearing aid, in part, to improve his hearing.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  Then, after completing any additional development needed, the AOJ should readjudicate the issue of service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


